DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 21-40 in the reply filed on 01/31/2022 is acknowledged.  However, the election was already constructively made in view of the election by original presentation set forth at the bottom of p. 3 of the communications dated 11/29/2021. Since applicant already received an Office Action on the originally presented invention, this invention is constructively elected. The traversal is on the ground(s) that “applicant’s invention relates to identifying small particles or regions with a large acoustic impedance variation, from the background medium. Microcalcifications is but one embodiment of small particles or regions with a large acoustic impedance” and accordingly “applicant’s invention works for identifying microcalcifications, as well as other potential particle types, in tissue using one or more transmissions of one or more cycles”.  This is not found persuasive because applicant has explicitly recited that microcalcifications are merely an embodiment of particles/regions of large acoustic impedance and therefore claims 21-40 are directed toward an embodiment which does not require the detection/visualization of microcalcifications, and this is an embodiment which is different from the one originally examined. Furthermore, the limitations of claim 20 would be directed toward a different embodiment of applicant’s specification which is not required by the original set of claims. For example, the original set of claims do not require generating sets of coherent spatially overlapping receive data form transmitted waveforms, using a short-transmitted waveform for stimulation pulses, collecting and forming an ensemble of two or more received signals from a given spatial locations, and calculating displacement between or more locations which is described in [0136]-[0148] as example 2 and depicted in fig. 2B.  Examining the embodiment of fig. 2B creates a burden for the reasons established on p. 3 of the action dated 11/29/2021.
The requirement is still deemed proper and is therefore made FINAL.


Newly submitted claim 42 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 In the current instance, claim 42 is directed toward a different species than that of the original claims 1-20. Claim 42 is directed towards an invention which is described by example 2 and corresponding fig. 2B in applicant’s specification (PGPub [0136]-[0148)] while original claims 1-20 are directed toward either example 1 or example 3 and corresponding figs. 2A and 2C in applicant’s specification (PGPub [0130]-[0135] and [0149]-[0152]). Examiner notes that this is because examples 1 and 3 use a single or the same spatial location and derive difference values from a single location and claims 1-20 directly recite comparing signals of an acoustic line from a single or the same spatial location, whereas claim 42 recites calculating displacement between signals at one or more locations and using variation in the displacement across ensembles at one or more spatial locations. The recitation of calculating displacement signals between one or more locations correlates to example 2 or fig. 2B which is described as transmitting to different focal depths or spatial locations and receiving signals from the spatial locations then finding the difference between the signals from the different locations. The feature of calculating displacements or values from different locations (i.e. one or more) is mutually exclusive from the recitation of comparing values from a single location as required by the original claims 1-20. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
⦁	the inventions are likely to raise different non-prior art issues U.S.C. 112

For example, claims 1-20 and corresponding examples 1 and 3 of applicant’s spec are directed toward a method involving comparing signals received from a single location whereas claim 42 and corresponding example 2 of applicant’s spec is directed toward a method involving calculating displacements from signals from one or more locations. Examiner notes that in comparing or calculating displacements from one or more locations which would require a different field of search since the concept of comparing signals from a singular location and providing an image of the microcalcification as required by claims 1-20 is mutually exclusive from the concept of calculating displacements from more than one location and identifying microcalcifications from the variations in the displacements from more than one location as required by claim 42. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 42 is also withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/795,419, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In the current instance, examiner notes that there is no support for repeatedly providing a transmit packet and capturing reflected signals repeatedly, calculating the sum of the magnitude of the second derivative through slow time, converting the value in the previous step into a brightness or other indicator, providing an ultrasound image representing a microcalcification in said tissue and displaying, on a display device, an image representing a microcalcification within said location of a tissue or organ of said mammal as required by claim 41 in the  provisional application ‘419.
Thus, the claims have been examined such that the effective filing date of claim 41 is 01/22/2020, the date application 16/749,728 was filed. 

Claim Objections
Claim 41 is objected to because of the following informalities: 
The limitations “the reflected signals”, “the above steps”, “the sum”, “the magnitude”, “the second derivative”, “the value”, “the previous step” lack sufficient antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the current instance, claim 41 recites the limitation “calculating the sum of the magnitude of the second derivative through slow time, at a given spatial location, across three or more signals”. Examiner notes there appears to be support for summing a magnitude of difference signals across different received signals ([0173]), however, there is no support that the magnitude is of a second derivative nor support that this, nor any process disclosed in the specification, is done through slow time as required by the claim. Thus the limitation introduces new matter and a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 41 further recites the limitation “converting the value in the previous step into a brightness or other indicator corresponding to the location of the signal in an image”. Examiner notes that there is no support for converting a value, nonetheless any value in any previous step of claim 41, into a brightness or other indicator corresponding to the location of the signal in an image.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “a tissue or organ of a mammal”. It is unclear if this is the same tissue or organ and the same mammal of the preamble or if the tissue organ or mammal may be different. For examination purposes, it has been interpreted to mean any tissue or organ from any mammal, however, clarification is required.
Claim 41 recites the limitation “calculating the sum of the magnitude of the second derivative through slow time, at a given spatial location, across three or more signals”. It is unclear what the magnitude of the second derivative through slow time means, especially since there is no support for the limitation in applicant’s specification as described in the 35 U.S.C. 112(a) previously set forth. For examination purposes, it has been interpreted to mean any sum of magnitudes across three or more signals, however, clarification is required.
Claim 41 recites the limitation “a given spatial location”. It is unclear if this is the location of line 5 or a different location. For examination purposes, it has been interpreted to mean any spatial location, however, clarification is required. 
Claim 41 recites the limitation “three or more signals”. It is unclear if these are the reflected signals from said transmit packet or different signals. For examination purposes, it has been interpreted to mean any signals, however, clarification is required. 
Claim 41 recites the limitation “converting the value in the previous step”. Examiner notes it is unclear what value and which previous step the limitation is referring to. For example, there are at least three previous steps recited and it is unclear if the value is a value of the transmit pack, a value of the reflected signals, the sum, the magnitude, the second derivative, etc. For examination purposes, it has been interpreted to mean any value from any previous step, however, clarification is required. 
Claim 41 recites the limitation “corresponding to the location”. It is unclear if this is the location of line 5, the given spatial location of line 10, or a different location since it is a location of the signal in an image. For examination purposes, it has been interpreted to mean any location, however, clarification is required. 
Claim 41 recites the limitation “the location of the signal”. It is unclear if this is one of the reflected signals, one of the three or more signals, or a different signal since it a signal in an image. For examination purposes, it has been interpreted to mean any signal, however, clarification is required. 
Claim 41 recites the limitation “an ultrasound image”. It is unclear if this is the image of lines 13-14 or a different image. For examination purposes, it has been interpreted to mean any ultrasound image, however, clarification is required.
Claim 41 recites the limitation “a microcalcification” It is unclear if this is the microcalcification of the preamble or a different microcalcification. For examination purposes, it has been interpreted to mean any microcalcification, however, clarification is required.
Claim 41 recites the limitation “displaying, on a display device, an image”. It is unclear if this is the image of lines 13-14, the ultrasound image, or a different image. For examination purposes, it has been interpreted to mean any image, however, clarification is required. 
Claim 41 recites the limitation “said tissue or organ of a human being”. It is unclear which tissue or organ this is referring to (e.g. the preamble or line 5). Furthermore, it is unclear if the human being is the mammal of the preamble or of line 6. It is unclear how the human being could be different from one of the recited mammals, since the tissue or organ is from one of the previous recitations corresponding to one of the mammals. It is further noted that this amounts to a broad recitation (“mammal”) followed by a narrow recitation (“human being”) in the same claim. For examination purposes, it has been interpreted to mean either of said tissue or organ previously recited of any human being, however, clarification is required.
Claim 41 recites the limitation “said location”. It is unclear which location this is referring to (e.g. the location of line 5 or line 10. For examination purposes, it has been interpreted to mean either location, however, clarification is required.
Claim 41 recites the limitation “a tissue or organ of said mammal”. It is unclear if this is the tissue or organ of the preamble, line 5, or a different tissue or organ. Furthermore it is unclear which said mammal the limitation is referring to (e.g. the preamble or line 5). For examination purposes, it has been interpreted to mean any tissue or organ from either said mammal, however, clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Robert et al. (US 20160296202 A1), hereinafter Robert. 
Regarding claim 1,
Robert discloses a method of visualizing a microcalcification in a tissue or organ of a mammal using ultrasound imaging technology comprising: 
providing a transmit packet (at least fig. 1 (116) and corresponding disclosure)  of at least two ultrasound generated pulses ([0019] which discloses delay elements for steering and focusing transmit beam 116. Examiner notes that each delay element would provide a corresponding pulse with a specific delay in order to steer and focus the beam accordingly. Thus the beam (i.e. transmit packet) 116 is of at least two ultrasound generated pulses) to a location (at least fig. 1 (146) and corresponding disclosure in at least [0035] which discloses the current spatial point (146) being interrogated) within a tissue (at least fig. 1 (107) and corresponding disclosure in at least [0018] which discloses the breast tissue) or organ of a mammal (at least fig. 3C (314) and corresponding disclosure in at least [0035])
capturing the reflected signals (at least fig. 1 (150) and corresponding disclosure in at least [0027]) from said transmit packet (at least fig. 1 (314) and corresponding disclosure in at least [0035]. Examiner notes the sample-obtaining step would include obtaining samples from the reflected beam 150. Examiner notes the receive beam 108 would include signals received for each channel (at least fig. 1 (108) as described by [0019]))
repeating the above steps two or more times ([0035] which discloses repeating the sample obtaining step 314 if a next transmit 116 exists for all transmits 116. Examiner notes a person having ordinary skill in the art would recognize repeating the transmits two or more times until scanning is complete )
calculating the sum of the magnitude, at a given spatial location, across three or more signals (at least fig. 3C (326 and 328) and corresponding disclosure in at least [0035] which discloses summation of sample magnitudes are performed over all transmits for the current spatial point 146 and the CF is computed. [0027] discloses the CF estimate includes spatial compounding by summing over multiple transmit beams, a squared magnitude function and a squared beamsum. Examiner notes that all transmits 116 would have corresponding samples and would necessarily be across three or more signals since all would encompass three or more signals)
converting the value in the previous step into a brightness or other indicator corresponding to the location of the signal in an image ([0039] which discloses the microcalcification identification module adds the current spatial point 146 to the microcalcification map for the current imaging frame if the CF (i.e. the value in the previous step) is large enough to meet a first coherence threshold and [0040] discloses that concurrently to identifying the microcalcifications the entries of the current microcalcification map at all spatial points 146 denote microcalcifications and are to be distinguished visually for presentation on-screen by highlighting, coloring, overlays, adjustment of grey level, etc. Examiner notes that these are considered indicators corresponding to the location of the signal in an image)
providing an ultrasound image representing a microcalcification in said tissue or organ of a human being ([0032] which discloses the processes for figs. 3A-3D are devised for live imaging, however, can be simplified to return (i.e. provide) a single B-mode image bearing the distinguished calcifications);  
displaying, on a display device (at least fig. 1 (128) and corresponding disclosure in at least [0020]), an image representing a microcalcification within said location of a tissue or organ of said mammal (at least fig. 5 (506) and corresponding disclosure in at least [0040] which discloses the image bearing the distinguished calcifications is displayed)


Response to Arguments
Examiner notes that in cancelling claims 1-20, no arguments were made against the prior art of record. Nonetheless, any arguments would be moot in view of the new grounds of rejection and new art applied in light of newly submitted claim 41. Furthermore, new 112(a)s and 112(b)s have been applied due to the newly submitted claim 41.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793